DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and Formal Matters
	This action is in response to papers filed 7/18/2022.
	Claims 1-19 are pending.  
	Claims 7-8, 13, 14 and 17 have been amended.
Claims 18-19 have been added by amendment.
Applicant’s election without traverse of group II, claims 7-17, thiol group,metal nanoparticle and gold in the reply filed on 11/5/2021 is acknowledged.
The species election with respect to functional group has been withdrawn.
Claims 1-6 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/5/2021.
The 102 based on KIM has been withdrawn in view of the declaration.  
Priority
	The instant application was filed 04/30/2019 is a national stage entry of PCT/KR2017/012117 with an international filing date: 10/31/2017 and claims foreign priority to KR10-2016-0142832 , filed 10/31/2016. It is noted the priority document is not in English.
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because the application does not contain a statement that the CRF is identical to the "Sequence Listing" part of the disclosure, as described above in item 1), as required by 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii).

Required response - Applicant must provide such statement.
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 18 has been added by amendment and recites, “wherein the nanomaterial is passivated prior to contacting the DNA-peptide complex with the nanomaterial to chemically bind the DNA-peptide complex to the nanomaterial.”  Thus the claim broadly encompass any means of passivation of any nanomaterial.  The response asserts support can be found in 0081, 00105, 00109.  Review of the cited paragraphs provides support for, “gold nanoparticles were passivated with polyvinylpyrrolidone (PVP)”  (0081), “gold nanoparticles passivated with PVP    “ (0105), and “the PVP passivation of the gold (or metal) nanoparticles.”  Thus the amendment has broadened the scope of the invention by encompassing any passivation of any nanomaterial, while the specification is limited to PVP passivated
Claim 19 has been added by amendment and recites, “wherein in the step of binding the DNA molecule and the peptide, the DNA molecule and the peptide are mixed in a molar ratio of from 1:100 to 1:4000..” The response asserts support can be found in 0079, 0087, and 0099. Thus the claim encompasses a range for any protein and ANY DNA molecule.  However 0079 teaches, “a C-terminus thiol-tagged DNA binding peptide (DBP-SH, KWKWKKA-SH) with amino acid sequences including lysine and tryptophan was mixed to XDNA in each of molar ratios 1: 100, 1: 500, and 1: 1000.”  Thus 0079 teaches distinct species, but not a range and is limited to a single protein and single DNA.  Paragraph 0087 teaches, “DNA complexes 1 to 3 treated with DBP-SH at molar ratios of 1: 100, 1: 500, and 1:1000, that is, the DNA-(DBP-SH) complexes 1 to 3. A lane 5 represents DNA treated with NBP-SH at a ratio of 1: 1000. Lanes 6 to 8 respectively represent DNA-(DBP- SH) complexes 1 to 3 treated with 13 nm AuNP, that is, DNA-(DBP-SH)-AuNP complexes.”  Thus 0087 teaches distinct species, but not a range and is limited to a single protein and single DNA. Paragraph 0099 teaches, “4GT7 DNA mixed with DBP-SH at a molar ratio of 1: 4000.”  Thus the specification does not support a range, but 4 different species of concentration, with a specific protein.  Thus the amendment has introduced new matter.
Response to Arguments
This is a new ground of rejection necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 17 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 has been amended to recite, “wherein the nanomaterial is passivated.”  The specification teaches a single species of passivating with respect to treating gold particles with PVP.  The art teaches, “passivate” verb make (a metal or other substance) unreactive by altering the surface layer or coating the surface with a thin inert layer.”  The metes and bounds are unclear as the independent claim does not require the nanomaterial  has a reactive surface.  Further it is unclear what inert is relative to as generally gold is considered inert.  
Response to Arguments
This is a new ground of rejection necessitated by amendment.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 7, 11-14, 16-17 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Keren (Science Mag (2002) volume 297, pages 72-75).
With regards to claim 7, Keren teaches 

    PNG
    media_image1.png
    264
    613
    media_image1.png
    Greyscale

Thus Keren teach teaches  binding recA (peptide) to DNA.  RecA has an amino terminal and carboxy terminal (functional group) the DNA has also been glutaraldehyde modified.  Keren teaches contacting the DNA-RecA complex with Au nanparticle.  Thus Keren anticipates the active steps of the claim.
With regards to claims 11-12, Keren teaches the use of gold nanoparticles (figure 3, legend).
With regards to claim 13, RecA  taught by Keren has an amino terminal and carboxyl terminal.
With regards to claim 14, Keren teaches

    PNG
    media_image2.png
    314
    609
    media_image2.png
    Greyscale

Keren page 74, 1st column teaches, “An atomic force microscope (AFM) image (Fig.2B)  shows  a  RecA  nucleoprotein  filamentbound  specifically  to  the  homologous  loca-tion on the DNA substrate. Next, the samplewas  incubated  in  a  AgNO3solution.  Thereduction  of  Ag  ions  by  the  DNA-boundaldehyde in the unprotected segments of thesubstrate  molecule  formed  tiny  Ag  aggre-gates along the DNA skeleton. The localizedRecA proteins, serving as a resist, preventedAg deposition on the protected aldehyde-de-rivatized DNA segment and created a gap of exposed   sequence   between   the   Ag-loaded segments of the substrate molecule (Fig. 2C).The  Ag  aggregates  served  as  catalysts  for subsequent  electroless  gold  deposition  (15),which  produced  two  continuous  gold  wiresseparated by the predesigned gap (Fig. 2, Dand  E)”  (page 74, 1st column) In footnote 15 Keren teaches, “Aunit volume of KSCN (60 mg/ml) was mixed witha unit volume of KAuCl4(23 mg/ml) and centri-fuged for 1 min at 4000g. The supernatant wasremoved, and the precipitate was mixed with 8unit volumes of 1 M phosphate buffer (pH 5.5).Finally, a unit volume of hydroquinone (5.5 mg/ml)was added. The sample was instantly immersed in this solution and left to incubate for 0.5 to 3 min(21).”
Thus Keren anticipates the steps of claim 14.
With regards to claims 16, Keren teaches the use of gold nanoparticles (figure 2).
With regards to claim 17, RecA  taught by Keren has an amino terminal and carboxyl terminal.
Response to Arguments
The response begins traversing the 102 rejection asserting the art does not teach binding step of the claim.  This argument has been thoroughly reviewed but is not considered persuasive as the specification teaches, “ [0042]  A peptide is a compound in which two or more a-amino acids are linked via a peptide bond. The peptide in accordance with the present disclosure may be a peptide capable of binding to DNA..”  The specification further fails to teach any definition or standard by which to differentiate a high density functional group from other functional groups.  Thus the teachings of Keren anticipate the active steps of the claims.
The response continues by arguing RecA is a protein.  This argument has been thoroughly reviewed but is not considered persuasive as the specification teaches, “ [0042]  A peptide is a compound in which two or more a-amino acids are linked via a peptide bond. The peptide in accordance with the present disclosure may be a peptide capable of binding to DNA..”  Thus a peptide is any two amino acids or more which encompass 2 amino acids via a peptide bond to an infinite number of amino acids linked by a peptide bond.
The response continues by asserting that Keren teaches additional steps in which the RecA protein is eventually stripped from the DNA.  This argument has been thoroughly reviewed but is not considered persuasive as Keren teaches the active steps of the claims.  
The response continues argument the additional steps taught by Keren.  These arguments are not persuasive for the reason of record.  
The response continues by conceding Keren teaches, “Keren teaches that "[a]n electroless metallization scheme of DNA molecules was developed in which the reducing agent [aldehyde] is localized on the DNA substrate" (Keren p. 73, col. 3, referring to Fig. 1; p. 74, col. 2). “  However the response asserts, “instead of teaching a metal grown solution containing a reducing agent.”  This argument is confusing as the response conceded there is a reducing agent (aldehyde) present, which is in the solution.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keren (Science Mag (2002) volume 297, pages 72-75).
With regards to claim 7, Keren teaches 

    PNG
    media_image1.png
    264
    613
    media_image1.png
    Greyscale

Thus Keren teach teaches  binding recA (peptide) to DNA.  RecA has an amino terminal and carboxy terminal (functional group) the DNA has also been glutaraldehyde modified.  Keren teaches contacting the DNA-RecA complex with Au nanparticle.  Thus Keren anticipates the active steps of the claim.
The courts have haled that rearrangement of steps is obvious in the absence of unexpected results.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Thus it would have been prima facie obvious to one or ordinary skill in the art prior to the effective filing date of the claims to attach the nucleic acid to the substrate after contacting the peptide nucleic acid with the nanomaterial.  The artisan would be motivated to determine if the order of the steps make a difference.  The artisan would have a reasonable expectation of success as the artisan is merely rearranging known steps.
With regards to claim 9, Keren teaches tte substrate is silicon wafer.
 Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to wash after the gold solution.  The artisan would be motivated to remove excess Au particles to have less Au in the background.  The artisan would have a reasonable expectation of success as the artisan is merely using known techniques to remove excess Au particles.  
With regards to claims 11-12, Keren teaches the use of gold nanoparticles (figure 3, legend).
With regards to claim 13, RecA  taught by Keren has an amino terminal and carboxyl terminal.
With regards to claim 14, Keren teaches

    PNG
    media_image2.png
    314
    609
    media_image2.png
    Greyscale

Keren page 74, 1st column teaches, “An atomic force microscope (AFM) image (Fig.2B)  shows  a  RecA  nucleoprotein  filamentbound  specifically  to  the  homologous  loca-tion on the DNA substrate. Next, the samplewas  incubated  in  a  AgNO3solution.  Thereduction  of  Ag  ions  by  the  DNA-boundaldehyde in the unprotected segments of thesubstrate  molecule  formed  tiny  Ag  aggre-gates along the DNA skeleton. The localizedRecA proteins, serving as a resist, preventedAg deposition on the protected aldehyde-derivatized DNA segment and created a gap of exposed   sequence   between   the   Ag-loaded segments of the substrate molecule (Fig. 2C).The  Ag  aggregates  served  as  catalysts  for subsequent  electroless  gold  deposition  (15),which  produced  two  continuous  gold  wires separated by the predesigned gap (Fig. 2, Dand  E)”  (page 74, 1st column) In footnote 15 Keren teaches, “Aunit volume of KSCN (60 mg/ml) was mixed with a unit volume of KAuCl4(23 mg/ml) and centri-fuged for 1 min at 4000g. The supernatant wasremoved, and the precipitate was mixed with 8unit volumes of 1 M phosphate buffer (pH 5.5).Finally, a unit volume of hydroquinone (5.5 mg/ml)was added. The sample was instantly immersed in this solution and left to incubate for 0.5 to 3 min(21).”
Thus Keren anticipates the steps of claim 14.
Keren does not specifically teach washing after the wire formation.  
However, Keren teaches washing off to remove excess Ag.  
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to wash after the growing solution.  The artisan would be motivated to remove excess Au particles to have less Au in the background.  The artisan would have a reasonable expectation of success as the artisan is merely using known techniques to remove excess Au particles.  
With regards to claims 16, Keren teaches the use of gold nanoparticles (figure 2,).
With regards to claim 17, RecA  taught by Keren has an amino terminal and carboxyl terminal.
Response to Arguments
The response traverses the rejection for the reasons of record with respect to the independent claims rejected under 102.  These arguments are not persuasive for the reasons of record.
Claim(s) 7, 11-14, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keren (Science Mag (2002) volume 297, pages 72-75) and Heo ( Langumuir (2015) volume 31,  pages 13773-13782).
With regards to claim 7, Keren teaches 

    PNG
    media_image1.png
    264
    613
    media_image1.png
    Greyscale

Thus Keren teach teaches  binding recA (peptide) to DNA.  RecA has an amino terminal and carboxy terminal (functional group) the DNA has also been glutaraldehyde modified.  Keren teaches contacting the DNA-RecA complex with Au nanoparticle.  Thus Keren anticipates the active steps of the claim.
The courts have haled that rearrangement of steps is obvious in the absence of unexpected results.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Thus it would have been prima facie obvious to one or ordinary skill in the art prior to the effective filing date of the claims to attach the nucleic acid to the substrate after contacting the peptide nucleic acid with the nanomaterial.  The artisan would be motivated to determine if the order of the steps make a difference.  The artisan would have a reasonable expectation of success as the artisan is merely rearranging known steps.
Keren does not specifically teaches passivation of nanomaterial.  
Heo teaches, “ surface passivation with an amphiphilic polymer polyvinylpyrrolidone (PVP). This PVP passivation results in an extraordinary colloidal stability for 13, 30, 50, 70, and 100 nm AuNPs to be stabilized in PBS for at least 3 months. More importantly, the PVP capped AuNPs (AuNP-PVP) were also resistant to protein adsorption in the presence of serum containing media and exhibit a negligible cytotoxicity.”
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to passivate the nanomaterial prior to  chemically binding to the DNA-peptide complex.  The artisan would be motivated to stabilize the particles and determine if there were different results between passivated and non-passivated nanomaterial.  The artisan would have a reasonable expectation of success as the artisan is merely using known methods to passivate gold particles.  
With regards to claim 9, Keren teaches the substrate is silicon wafer.
With regards to claims 11-12, Keren teaches the use of gold nanoparticles (figure 3, legend).
With regards to claim 13, RecA  taught by Keren has an amino terminal and carboxyl terminal.
With regards to claim 14, Keren teaches

    PNG
    media_image2.png
    314
    609
    media_image2.png
    Greyscale

Keren page 74, 1st column teaches, “An atomic force microscope (AFM) image (Fig.2B)  shows  a  RecA  nucleoprotein  filamentbound  specifically  to  the  homologous  loca-tion on the DNA substrate. Next, the samplewas  incubated  in  a  AgNO3solution.  Thereduction  of  Ag  ions  by  the  DNA-boundaldehyde in the unprotected segments of thesubstrate  molecule  formed  tiny  Ag  aggre-gates along the DNA skeleton. The localizedRecA proteins, serving as a resist, preventedAg deposition on the protected aldehyde-derivatized DNA segment and created a gap of exposed   sequence   between   the   Ag-loaded segments of the substrate molecule (Fig. 2C).The  Ag  aggregates  served  as  catalysts  for subsequent  electroless  gold  deposition  (15),which  produced  two  continuous  gold  wires separated by the predesigned gap (Fig. 2, Dand  E)”  (page 74, 1st column) In footnote 15 Keren teaches, “Aunit volume of KSCN (60 mg/ml) was mixed with a unit volume of KAuCl4(23 mg/ml) and centri-fuged for 1 min at 4000g. The supernatant wasremoved, and the precipitate was mixed with 8unit volumes of 1 M phosphate buffer (pH 5.5).Finally, a unit volume of hydroquinone (5.5 mg/ml)was added. The sample was instantly immersed in this solution and left to incubate for 0.5 to 3 min(21).”
Thus Keren anticipates the steps of claim 14.
Keren does not specifically teach washing after the wire formation.  
However, Keren teaches washing off to remove excess Ag.  
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to wash after the growing solution.  The artisan would be motivated to remove excess Au particles to have less Au in the background.  The artisan would have a reasonable expectation of success as the artisan is merely using known techniques to remove excess Au particles.  
With regards to claims 16, Keren teaches the use of gold nanoparticles (figure 2,).
With regards to claim 17, RecA  taught by Keren has an amino terminal and carboxyl terminal.
Response to Arguments
This is a new grounds of rejection, necessitated by amendment.
Claim(s) 7, 11-14, 16-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keren (Science Mag (2002) volume 297, pages 72-75) and Lei (Meas. Sci. Technol. 22 (2011) 105802 (7pp).
With regards to claim 7, Keren teaches 

    PNG
    media_image1.png
    264
    613
    media_image1.png
    Greyscale

Thus Keren teach teaches  binding recA (peptide) to DNA.  RecA has an amino terminal and carboxy terminal (functional group) the DNA has also been glutaraldehyde modified.  Keren teaches contacting the DNA-RecA complex with Au nanoparticle.  Thus Keren anticipates the active steps of the claim.
The courts have haled that rearrangement of steps is obvious in the absence of unexpected results.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Thus it would have been prima facie obvious to one or ordinary skill in the art prior to the effective filing date of the claims to attach the nucleic acid to the substrate after contacting the peptide nucleic acid with the nanomaterial.  The artisan would be motivated to determine if the order of the steps make a difference.  The artisan would have a reasonable expectation of success as the artisan is merely rearranging known steps.
Keren does not specifically teach the ratio of DNA to protein.
As stated in the MPEP, 2144.05 II,  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)."
However, Lei teaches use of different amounts of protein for immobilization to a substrate. (page 4, 2nd column)
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to optimize the DNA to protein ratio.  The artisan would be motivated to determine the optimum amount of protein to DNA required.  The artisan would have a reasonable expectation of success as the artisan is merely using known methods to optimize DNA-protein binding.  
With regards to claim 9, Keren teaches the substrate is silicon wafer.
With regards to claims 11-12, Keren teaches the use of gold nanoparticles (figure 3, legend).
With regards to claim 13, RecA  taught by Keren has an amino terminal and carboxyl terminal.
With regards to claim 14, Keren teaches

    PNG
    media_image2.png
    314
    609
    media_image2.png
    Greyscale

Keren page 74, 1st column teaches, “An atomic force microscope (AFM) image (Fig.2B)  shows  a  RecA  nucleoprotein  filamentbound  specifically  to  the  homologous  loca-tion on the DNA substrate. Next, the samplewas  incubated  in  a  AgNO3solution.  Thereduction  of  Ag  ions  by  the  DNA-boundaldehyde in the unprotected segments of thesubstrate  molecule  formed  tiny  Ag  aggre-gates along the DNA skeleton. The localizedRecA proteins, serving as a resist, preventedAg deposition on the protected aldehyde-derivatized DNA segment and created a gap of exposed   sequence   between   the   Ag-loaded segments of the substrate molecule (Fig. 2C).The  Ag  aggregates  served  as  catalysts  for subsequent  electroless  gold  deposition  (15),which  produced  two  continuous  gold  wires separated by the predesigned gap (Fig. 2, Dand  E)”  (page 74, 1st column) In footnote 15 Keren teaches, “Aunit volume of KSCN (60 mg/ml) was mixed with a unit volume of KAuCl4(23 mg/ml) and centri-fuged for 1 min at 4000g. The supernatant wasremoved, and the precipitate was mixed with 8unit volumes of 1 M phosphate buffer (pH 5.5).Finally, a unit volume of hydroquinone (5.5 mg/ml)was added. The sample was instantly immersed in this solution and left to incubate for 0.5 to 3 min(21).”
Thus Keren anticipates the steps of claim 14.
Keren does not specifically teach washing after the wire formation.  
However, Keren teaches washing off to remove excess Ag.  
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to wash after the growing solution.  The artisan would be motivated to remove excess Au particles to have less Au in the background.  The artisan would have a reasonable expectation of success as the artisan is merely using known techniques to remove excess Au particles.  
With regards to claims 16, Keren teaches the use of gold nanoparticles (figure 2,).
With regards to claim 17, RecA  taught by Keren has an amino terminal and carboxyl terminal.
Response to Arguments
This is a new grounds of rejection, necessitated by amendment.
Summary
No claims allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634